Citation Nr: 0732896	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
disorder, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1986 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in Boise, 
Idaho, that increased a previous 10 percent rating to 30 
percent for generalized anxiety disorder (effective August 
15, 2003, date of claim).

A hearing before the undersigned sitting at the RO was held 
in April 2007. A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran's anxiety disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

2.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; and 
spatial disorientation are not shown.


CONCLUSION OF LAW

The criteria for a 50 percent schedular evaluation for 
generalized anxiety disorder are met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.126, 
4.130, Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated September 2003 and September 2004, 
the RO satisfied its duty to notify the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim 
for a higher evaluation; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was essentially 
instructed to submit any evidence in his possession that 
pertained to his claim.  In March 2006, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  

Fully satisfactory notice was delivered after the claim for 
an increased rating was adjudicated.  However, the RO 
subsequently readjudicated the claim based on all the 
evidence in February 2007.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 


1 Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In March 1998, the veteran was medically discharged from 
active service due to a diagnosis of bipolar disorder.  In a 
May 1999 rating decision, the RO granted service connection 
for bipolar disorder and assigned a 10 percent evaluation.  
In a December 2003 rating decision, the RO increased the 
evaluation to 30 percent for anxiety disorder (formerly shown 
as bipolar disorder).  

The veteran contends that the currently assigned 30 percent 
evaluation does not adequately reflect the severity of his 
anxiety disorder.  The 30 percent evaluation has been 
assigned pursuant to Diagnostic Code 9400.  See 38 C.F.R. §§ 
4.126, 4.130 (2007).  In accordance with the rating schedule, 
generalized anxiety disorders are evaluated under the general 
rating formula for mental disorders.  

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for general anxiety 
disorder, under which this disability has been rated, when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a GAF (Global 
Assessment of Functioning) scale, with scores ranging between 
zero and a 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health- illness.  The higher 
the score, the better the functioning of the individual.  

For instance, GAF scores ranging between 61 and 70 are 
warranted when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A 31 to 40 rating is described as involving some impairment 
in reality testing or communication or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking or mood.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

The veteran has suffered symptoms related to his anxiety 
disorder continuously post service.  VA records illustrate 
his difficulties with personal relationships and getting 
along with others.  A December 2003 VA examination report 
noted that the veteran has dreams and intrusive thoughts 
about the military.  The veteran reported that the dreams 
occur two times a month but the intrusive thoughts occur on a 
daily basis.  The veteran indicated he has concentration 
difficulties and sometimes it is difficult for him to 
understand what he is reading.  The report notes that the 
veteran has problems controlling his temper.  

The examiner noted the October 2003 letter from the veteran's 
supervisor.  In the letter, the veteran's supervisor 
indicated that the veteran has verbal confrontations at work 
when a problem occurs and that he fears "someone will be 
hurt" because of it.  The examiner noted that the veteran 
has quit twice and been fired twice by his current employer 
since employment began in 2000.  Further, the veteran changed 
jobs four times between 1998 and 2000 when he began his 
current employment.  The veteran's difficulties with two 
divorces were also noted.  A diagnosis of anxiety disorder 
was provided with work difficulty and social isolation noted 
as stressors.  The veteran was assigned a GAF score of 70.

In a March 2004 statement, the veteran described how he 
reacts to work problems with panic or outbursts towards 
customers or other employees, including supervisors.  This 
has led to his quitting or being fired.  The veteran 
described an incident where he tried to start a fight with a 
customer who complained about him.

VA treatment notes, dated July 2004, indicate that the 
veteran did not currently have suicidal thoughts but did have 
them as recently as a month earlier.  In addition, August 
2006 notes reflect that the veteran reported being charged 
with disorderly conduct when he got into a scuffle with 
someone who yelled at him in a shop.  

The veteran was afforded a VA examination in September 2004.  
The report notes the veteran's medications of Paxil and 
Depacote.  The veteran indicated he had been in three 
altercations within the previous 12 months.  The veteran 
reported that he was fearful of a long term relationship.  
The veteran also indicated he maintains contact with his 
family but keeps it limited.  The veteran did not have 
suicidal ideation at the time of the exam but did report 
having it a number of times in the past.  As in the previous 
VA examination, the veteran attributed his problems to a 
pattern of harassment from his gunnery sergeant during 
service.  The examiner noted that the veteran was oriented in 
all spheres.  There were no delusions, ideas of reference, or 
feelings of unreality.  However, the veteran's continuity of 
thought contained considerable rambling.  His speech was 
emotional throughout and tearful at times.  The examiner 
provided a diagnosis of bipolar disorder and anxiety 
disorder.  A GAF score of 60 was assigned.

The veteran was afforded a VA examination in August 2006.  
The veteran indicated that he has had four jobs since his 
previous VA examination and has significant problems with 
anger and irritability at work.  The veteran reported one 
physical outburst since the previous examination and the 
remainder were verbal.  The examiner noted that the veteran 
lives alone and continues to have contact with his family but 
on a limited basis.  The veteran reported when he has 
suicidal ideation, he tries to shake it off and has not taken 
action on those thoughts.  The veteran reported that his 
medication and the anger management counseling helps with his 
problems.  The examiner provided a diagnosis of bipolar 
disorder and anxiety disorder.  A GAF score of 55 was 
assigned.

VA treatment notes, dated May 2006, indicate that the veteran 
still thinks of killing the gunnery sergeant who was his 
supervisor in service and would berate him for hours.  The 
veteran's social worker noted that the veteran lives in the 
same city where the gunnery sergeant lives but that the 
veteran indicated he has not acted on his thoughts of killing 
him.  

In his April 2007 statement, the veteran emphasized that he 
thinks constantly of killing the sergeant and that he does 
not have meaningful personal relationships.  He also pointed 
out that he is working as a trucker to limit his contact with 
people instead of what he was trained for.  This has limited 
his employment benefits.

The evidence of record shows that the veteran suffers from 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships as 
required for a rating of 50 percent, but no more.  While the 
veteran has suffered serious symptoms related to his anxiety 
disorder post service which have affected relationships with 
family and employers, the evidence reflects that the veteran 
has been able to maintain relationships with others even if 
strained.  The veteran has remained gainfully employed.  
There was no evidence of unprovoked irritability with periods 
of violence.  The evidence indicates that the veteran's 
irritability, anger and panic occur when there are problems 
with employment.  There was no evidence of illogical speech, 
spatial disorientation, obsessional rituals, or near 
continuous panic or depression affecting the ability to 
function independently.  The veteran's GAF scores range 
between 55 and 70 indicating mild to moderate symptoms.  
While some homicidal and suicidal ideation are suggestive of 
a rating greater than 50 percent, the veteran indicated that 
he has never attempted to carry out these thoughts.  Based on 
all the evidence of record, the Board finds that the 
veteran's symptoms more nearly approximate a 50 percent 
disability rating.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1).  The criterion for such an award is a finding 
that the case presents an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under  38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet. App. 
88 (1996).  The Court further held that the Board must 
address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his generalized 
anxiety disorder, and there is no indication that such 
disability has a marked interference with employment beyond 
that contemplated within the schedular standards.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).



ORDER

An increased rating to 50 percent for generalized anxiety 
disorder is allowed, subject to the regulations governing the 
award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


